Case: 13-40075       Document: 00512347280         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 13-40075
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARCOS TULIO RIVERA-ALFARO, also known as Marco Tulio Rivera,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1644-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Marcos Tulio Rivera-Alfaro
raises an argument that he concedes is foreclosed by United States v. Rodriguez,
711 F.3d 541, 562 n.28 (5th Cir. 2013) (en banc), petition for cert. filed (June 6,
2013) (No. 12-10695), in which this court concluded that the generic,
contemporary definition of “sexual abuse of a minor” does not include the age-
differential requirement that Rivera-Alfaro asserts is required. The appellant’s



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40075   Document: 00512347280    Page: 2   Date Filed: 08/20/2013

                               No. 13-40075

motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.




                                    2